Citation Nr: 0917225	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
blepharitis with watering and swelling of the eyes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to May 
1992, including from November 1990 to March 1991 in Southwest 
Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted 
noncompensable service connection for blepharitis with 
watering and swelling of the eyes.  In January 2000, the 
Board awarded a 10 percent disability rating for blepharitis.  
The Veteran appealed the January 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2001 Order, the Court remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for 
Remand.

In April 2002, the Board denied the Veteran's claim of 
entitlement to a rating in excess of 10 percent for 
blepharitis.  The Veteran again appealed the decision to the 
Court.  In February 2003, the Court granted a joint motion 
for remand by the parties.  Consequently, in July 2003, the 
Board remanded the issue for further development.  After the 
additional development was completed and the appeal returned 
to the Board, the Board again remanded the claim in October 
2004.  The Veteran testified before the Board in February 
2006.

In a June 2006 decision, the Board again denied the claim of 
entitlement to an initial rating higher than 10 percent for 
blepharitis.  The Veteran appealed that decision denying the 
claim to the Court.  In a September 2007 Order, the Court 
remanded the claim to the Board for readjudication in 
accordance with a Joint Motion for Remand.

The Board remanded the claim for additional development in 
May 2008 and in February 2009.




FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's 
blepharitis of the eyes has been active, manifested by 
itching, swelling of the eye lids, watering of the eyes, 
redness of the eyes, and occasional crusting and blurring of 
vision.  It is not manifested by constant exudation or 
constant, extensive lesions, or marked disfigurement; nor 
does it involve at least 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas affected; nor has it 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more, but 
not constantly, at any time since the grant of service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
higher, for the dermatological manifestations of the 
Veteran's blepharitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2002 and 2008).

2.  The criteria for a separate 10 percent rating for blurred 
vision associated with the Veteran's blepharitis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, DC 
6018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
blepharitis arises from his disagreement with the initial 
rating assigned following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, and afforded him 
multiple VA examinations with respect to this claim, most 
recently in March 2009.  There is no indication that the 
disability has worsened in severity since the date of the 
most recent VA examination.  The Veteran has not indicated 
that he has received private treatment for his blepharitis.  
The Board thus concludes that there are no additional 
treatment records outstanding.  In addition, the Veteran 
testified before the Board in February 2006.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran has been in receipt of a 10 percent rating for 
blepharitis since May 2, 1995, when service connection became 
effective.  He asserts that he is entitled to a rating in 
excess of 10 percent because his condition is also manifested 
by occasional blurred vision.

The Rating Schedule does not contain a specific diagnostic 
code for blepharitis.  However, where an unlisted condition 
is encountered it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2008).  In this 
case, the RO determined that the most closely analogous 
diagnostic code was 38 C.F.R. § 4.118, DC 7806, which 
pertains to dermatitis or eczema.  Given that the Veteran's 
blepharitis is manifested by occasional crusting and blurred 
vision, symptoms consistent with conjunctival infections, the 
Board finds that 38 C.F.R. § 4.84, DC 6018, which pertains to 
conjunctivitis, is also applicable.

A review of the record reveals that the Veteran was first 
diagnosed with blepharitis in March 1990, while in service.  
At that time, he complained of itching in both eyes since the 
previous night.  Examination revealed a conjunctival 
infection, and exudate along the lashes of the eyelids.  The 
diagnosis was blepharitis.  

Post-service clinical records dated from October 1996 to July 
1997 do not demonstrate complaints or findings related to 
either blepharitis or blurred vision.

On VA examination in July 1997, however, the Veteran 
complained of blurred vision.  He stated that for the past 
five years, he had been experiencing intermittent blurred 
vision, with each spell typically lasting for three days.  
Anterior slit lamp examination revealed +1 blepharitis.  
While the Veteran's medical history was significant for 
insulin-dependent diabetes mellitus, there was no evidence of 
diabetic retinopathy.  The examiner determined that the 
Veteran's poor blood sugar control was likely causing his 
intermittent blurred vision.  The diagnosis was blepharitis 
of both eyes.  The examiner recommended that the Veteran use 
lid hygiene with lid scrubs and warm cloths.

Clinical records dated from August 1997 to November 2000 show 
that in April 1999, the Veteran complained of blurred vision, 
worse in the morning but sometimes lasting all day.  He 
stated that his vision was better when he wore his father's 
eyeglasses.  The diagnosis was diabetes mellitus with 
diabetic retinopathy in both eyes, and poor blood sugar 
control, which was believed to be the cause of his blurred 
visual acuity.  The examiner recommended that the Veteran be 
fitted for eyeglasses after stabilization of his blood sugar.  
No specific complaints or findings of blepharitis were made 
throughout this period.

The Veteran again underwent VA examination of the eyes in 
November 2000.  He at that time reported no visual acuity 
problems but did complain of excessive tearing, burning, and 
itching, especially when tired, as well as occasional 
swelling of the eyes.  The diagnosis was diabetes mellitus 
with nonproliferative diabetic retinopathy in both eyes and 
ocular hypertension.  The examiner noted that the Veteran's 
Goldmann visual fields were within normal limits in both 
eyes, that his nerves were healthy, and that no eyedrops were 
needed.

Clinical records dated from November 2000 to February 2006 
reveal that in December 2003, the Veteran reported itching 
and watery eyes, but he denied vision problems.  Examination 
revealed diabetic retinopathy and ocular hypertension.  
Visual acuity was correctable to 20/20, bilaterally.  In 
March 2005, the Veteran sought emergency medical treatment 
for a tender and pink left eye.  He stated that his eyes were 
constantly itchy, had been crusting for weeks, and that he 
sometimes felt as though he were looking through a fog on the 
left side.  Recently, the pain in his left eye had 
intensified, prompting his visit to the emergency room.  His 
eyelids were observed to be scaly.  On visual acuity testing, 
his right eye was determined to be clear through line 7, and 
his left eye clear through line 5.  There was no evidence of 
conjunctival infection but there was marked erythema of both 
eyelids.  The assessment was blepharitis.  He was instructed 
to frequently scrub his eyes with baby shampoo on a daily 
basis for the next two to three weeks, and to use ointment on 
his eyes at bedtime.  In July 2005, the Veteran complained of 
blurry vision which he attributed to blepharitis.  Visual 
acuity testing at that time, however, revealed vision 
correctable to 20/20, bilaterally.  The assessment was 
moderate nonproliferative diabetic retinopathy.  The 
remainder of the clinical records dated to February 2006 
reflect that the Veteran was followed for background diabetic 
retinopathy but do not otherwise refer to treatment for or 
symptoms associated with blepharitis.

In February 2006 testimony before the Board, the Veteran 
stated that his eyes were constantly itchy and that they 
periodically became red and watery, and occasionally crusty 
and painful, at which point his visual acuity was affected.  
He described his symptoms as comparable to those involved 
with conjunctival infections, noting that he required the use 
of antibiotics when his condition worsened.

Clinical records dated from February 2006 to December 2007 do 
not demonstrate complaints or findings related to either 
blepharitis or blurred vision.  There are no treatment 
records dated after December 2007 of record.

On VA examination in August 2008, the Veteran reported a 
history of itchy, watering, red eyes that occasionally became 
inflamed and crusted.  With flare ups, his eyes were painful.  
Treatment for flare ups consisted of washing his eyes with 
baby shampoo and using ointment and antibiotics.  Examination 
of the eyes revealed pupils that were equal and reactive to 
light and accommodations.  Extraocular eye movements were 
normal.  His visual fields were grossly intact, bilaterally, 
and fundoscopic examination was grossly normal.  His eyelids 
were observed to be mildly inflamed with no exudate present.  
The assessment was ocular hypertension without evidence of 
glaucoma, no evidence of retinopathy, and chronic blepharitis 
that resulted in minimal functional impairment.

The Veteran again underwent VA eye examination in March 2009.  
At that time, his best corrected visual acuity was determined 
to be 20/20, bilaterally.  His visual fields were determined 
to be within normal limits.  The examiner diagnosed the 
Veteran with chronic blepharitis, which was noted to cause 
watering of eyes with temporary impairment of vision.  His 
current status was inflamed eyelids with redness and 
irritation.

In a March 2009 addendum to the examination, the examiner 
noted that chronic blepharitis will go into periods of 
aggravation.  During those periods, visual acuity may be 
impacted.  At the time of the March 2009 examination, the 
blepharitis did not affect the Veteran's visual acuity or 
fields of vision.

After receiving the addendum to the examination, in March 
2009, VA contacted the examiner in effort to clarify the 
nature of the Veteran's condition.  The examiner explained 
that the Veteran's condition was most analogous to dry eye 
syndrome, but would also be considered to be analogous to 
conjunctivitis, and could be rated as such.  With regard to 
whether his condition could be rated as chronic trachamotous 
conjunctivitis, however, the examiner determined that such a 
rating would be inappropriate in the Veteran's case, as the 
Veteran's condition was not as severe as chronic trachamotous 
conjunctivitis.

The diagnostic criteria pertaining to the skin were revised 
during the pendency of this appeal, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  VA 
must consider the claim under both versions of the 
regulations and rating criteria found in the Schedule and 
apply the version most favorable to the Veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the old diagnostic criteria pertaining to eczema, a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or itching, or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 
(2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

The evidence of record does not show constant exudation or 
constant, extensive lesions, or marked disfigurement 
associated with the Veteran's blepharitis.  Nor is there 
evidence that the dermatological manifestations of the 
blepharitis involve at least 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected, as it 
affects only the Veteran's eyelids, or that it required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more, but 
not constantly, at any time since the grant of service 
connection, such that a higher rating is warranted.  However, 
the Veteran has consistently described constant itching as a 
result of his blepharitis.  Because the Veteran is competent 
to describe his blepharitis as manifested by constant 
itching, the Board concludes that he is entitled to an 
increased rating of 30 percent under the diagnostic criteria 
in effect prior to August 2002.  38 C.F.R. § 4.118, DC 7806 
(2001); Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran 
is competent to testify as to the continuity of 
symptomatology capable of lay observation).  With regard to 
whether the Veteran is entitled to a rating in excess of 30 
percent under either the older diagnostic criteria or the 
new, the Board finds that he is not.  There is no evidence of 
systemic or nervous manifestations, ulceration, extensive 
exfoliation, extensive crusting, or a skin disorder that is 
exceptionally repugnant.  Similarly, the percentage of the 
Veteran's affected skin is well under the greater than 40 
percent of the entire body greater than 40 percent of exposed 
areas required for a rating in excess of 30 percent.  
Additionally, as the Veteran has never been treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, he does not meet those criteria for 
a rating higher than 30 percent under the new diagnostic 
criteria.  38 C.F.R. § 4.118, DC 7806 (2008).

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement, 
however, are not applicable, as the Veteran's disability 
picture is one of itching and skin manifestations other than 
scarring.  Therefore, a rating under Diagnostic Codes 7800, 
7801, and 7805 is not appropriate.  Diagnostic Codes 7802, 
7803, and 7804 pertain to scarring, which is not present in 
the instant case. Accordingly, those diagnostic codes are 
also not applicable.  Finally, the Veteran has not been 
diagnosed with any of the disabilities contemplated by 
Diagnostic Codes 7815, 7816, 7822, 7825, 7826, 7827.  
Accordingly, a rating under any of those diagnostic codes 
would also not be appropriate.  

Next, in evaluating the Veteran's blepharitis under the 
diagnostic criteria applicable to chronic conjunctivitis, the 
Board concludes that the Veteran's blepharitis is 
commensurate with active conjunctivitis with objective 
symptoms, such that a separate 10 percent disability rating 
is warranted.  38 C.F.R. § 4.84a, DC 6018.  The record 
clearly reflects that throughout the pendency of the appeal, 
the Veteran's blepharitis has been manifested by watering of 
the eyes, redness of the eyes, and occasional crusting and 
blurring of vision.  These symptoms have been objectively 
demonstrated on numerous examinations, and the Veteran is 
competent to report the continuity of such symptoms during 
periods when he did not seek formal medical treatment.  
Accordingly, the Board finds that a separate 10 percent 
rating is warranted under DC 6018.  As a 10 percent rating is 
the maximum available rating under DC 6018, a rating in 
excess of 10 percent is not warranted under DC 6018.

In addressing the Veteran's contention that his blepharitis 
should be rated pursuant to the diagnostic criteria for 
chronic trachomatous conjunctivitis pursuant to 38 C.F.R. 
§ 4.84a, DC 6017, the Board concludes that because that 
disability contemplates chronic infection of the conjunctiva 
secondary to Chlamydia, with which the Veteran has not been 
diagnosed, rating the Veteran's blepharitis as analogous to 
trachomatous conjunctivitis would not be appropriate.  In 
addition, the March 2009 examiner specifically determined 
that a rating under DC 6017 would not be appropriate, as the 
Veteran's blepharitis was significantly less severe than the 
disability contemplated by chronic trachomatous 
conjunctivitis.  Accordingly, the Board concludes that DC 
6017 may not serve as a basis for a rating in excess of 10 
percent.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for disorders of the eyes 
are not applicable to the Veteran's disability as they regard 
other conditions for which he is not service-connected.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's blepharitis, but findings supporting ratings in 
excess of 30 percent for the dermatological manifestations, 
and in excess of 10 percent for the opthalmological 
manifestations, have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's capacity for 
employment.  For these reasons, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since May 
2, 1995, when service connection became effective, the 
Veteran's blepharitis has warranted a 30 percent rating, but 
no more, for the dermatological manifestations, and 10 
percent, but no more, for the opthalmological manifestations.  
All reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased initial rating of 30 percent for the 
dermatological manifestations of the Veteran's blepharitis is 
granted, effective May 2, 1995.

A separate 10 percent rating for blurred vision associated 
with the Veteran's blepharitis is granted, effective May 2, 
1995.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


